O’NIELL, J.
[1,2] Plaintiff has appealed from a judgment rejecting his demand for a divorce. He avers that his wife committed adultery with his half-brother. Defendant denies the charge, and avers that her husband procured and induced his half-brother to attempt to seduce her, and that the half-brother did attempt to seduce her, and, failing in that, attempted to ravish her, and failed also in that.
The case presents only a question of veracity between the plaintiff and his half-brother on the one side and the defendant on the other side. Defendant’s testimony is corroborated to some- extent by that of her mother, to whom she went immediately and reported the occurrence. The mother testified that she found bruises on her daughter’s shoulders, as evidence of the acts of violence. Defendant was only 16 years of age; the alleged seducer was only 17; plaintiff was about 30. The man and boy admit that they entered into the so-called “frame-up” for the boy to attempt to seduce the woman; and plaintiff admits that he concealed himself, so as to be a witness if the attempt should be successful. Such admissions make the testimony against the woman unworthy of belief. There is no evidence to discredit her, or reason to doubt her veracity. The young man, who flaunted his arrogance on the witness stand, had not had illicit relations with the woman when he agreed to attempt it; he had merely flattered himself in the belief that she would yield to his persuasions.' We conclude, as did. the district judge, that plaintiff failed, as he ought to have failed, to make out his case.
The judgment is affirmed, at appellant’s cost.